Case 6:11-cv-02164-MJJ-CBW Document 324 Filed 11/19/20 Page 1 of 2 PageID #: 11044




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

CHERYL SLADE, INDIVIDUALLY CIVIL ACTION NO. 6:11-CV-02164
AND ON BEHALF OF OTHERS
SIMILARLY SITUATED

VERSUS                                  JUDGE JUNEAU

PROGRESSIVE SECURITY                    MAGISTRATE JUDGE WHITEHURST
INSURANCE CO


                                JUDGMENT

      THE FOREGOING Motion to Decertify the Class filed by Defendant

Progressive Security Insurance Co., Rec. Doc. 252, was referred to United States

Magistrate Judge Carol B. Whitehurst for report and recommendation. After an

independent review of the record, including Progressive’s Objections to the

Magistrate Judge’s Report, Rec. Doc. 320, and Plaintiffs’ Response, Rec. Doc.

323, this Court concludes that the Magistrate Judge’s report and recommendation,

Rec. Doc. 310, is correct and adopts the findings and conclusions therein as its

own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

the report and recommendation, Defendant Progressive’s Motion to Decertify the

Class, Rec. Doc. 252, is DENIED.
Case 6:11-cv-02164-MJJ-CBW Document 324 Filed 11/19/20 Page 2 of 2 PageID #: 11045




      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 19th day of

November, 2020.



                                      MICHAEL J. JUNEAU
                                      UNITED STATES DISTRICT JUDGE
